              Case 20-70035-jwc                          Doc 20      Filed 02/18/21 Entered 02/18/21 12:31:04                       Desc Main
                                                                     Document      Page 1 of 9
 Fill in this information to identify your case:
 Debtor 1           Latosha Dewaun Mathis
                         First Name                 Middle Name            Last Name
 Debtor 2
 (Spouse, if filing)     First Name                 Middle Name            Last Name
                                                                                                                      Check if this is an amended plan, and
 United States Bankruptcy Court for the NORTHERN DISTRICT OF GEORGIA                                                  list below the sections of the plan that
                                                                                                                      have been changed. Amendments to
                                                                                                                      sections not listed below will be
                                                                                                                      ineffective even if set out later in this
 Case number:            20-70035                                                                                     amended plan.
 (If known)




Chapter 13 Plan
NOTE:                      The United States Bankruptcy Court for the Northern District of Georgia adopted this form plan for use in Chapter 13
                           cases in the District pursuant to Federal Rule of Bankruptcy Procedure 3015.1. See Order Requiring Local Form for
                           Chapter 13 Plans and Establishing Related Procedures, General Order No. 41-2020, available in the Clerk’s Office and on
                           the Bankruptcy Court’s website, ganb.uscourts.gov. As used in this plan, “Chapter 13 General Order” means General
                           Order No. 41-2020 as it may from time to time be amended or superseded.

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate that
                           the option is appropriate in your circumstances. Plans that do not comply with the United States Bankruptcy Code, local rules and
                           judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies.

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless the Bankruptcy Court orders otherwise.
                           The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule
                           3015.

                           To receive payments under this plan, you must have an allowed claim. If you file a proof of claim, your claim is deemed allowed
                           unless a party in interest objects. See 11 U.S.C. § 502(a).

                           The amounts listed for claims in this plan are estimates by the debtor(s). An allowed proof of claim will be controlling,
                           unless the Bankruptcy Court orders otherwise.

                           The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or
                           not the plan includes each of the following items. If an item is checked as “Not included,” if both boxes are
                           checked, or if no box is checked, the provision will be ineffective even if set out later in the plan, except 1.4.

 § 1.1        A limit on the amount of a secured claim, that may result in a partial payment or no               Included                   Not Included
              payment at all to the secured creditor, set out in § 3.2
 § 1.2        Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in § 3.4
 § 1.3        Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included

 § 1.4        The plan provides for the payment of a domestic support obligation (as defined in 11               Included                   Not Included
              U.S.C. § 101(14A)), set out in § 4.4.

 Part 2:       Plan Payments and Length of Plan; Disbursement of Funds by Trustee to Holders of Allowed Claims

§ 2.1         Regular Payments to the trustee; applicable commitment period.


              The applicable commitment period for the debtor(s) as set forth in 11 U.S.C. § 1325(b)(4) is:

U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2020), Version 1.4                                                        Page 1 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
             Case 20-70035-jwc                           Doc 20      Filed 02/18/21 Entered 02/18/21 12:31:04                       Desc Main
                                                                     Document      Page 2 of 9
 Debtor                Latosha Dewaun Mathis                                                     Case number        20-70035


                Check one:                    36 months                60 months

             Debtor(s) will make regular payments (“Regular Payments”) to the trustee as follows:

The debtor(s) will pay $185.00 per month for the applicable commitment period. If the applicable commitment period is 36 months, additional
Regular Payments will be made to the extent necessary to make the payments to creditors specified in this plan, not to exceed 60 months unless the
Bankruptcy Court orders otherwise. If all allowed claims treated in § 5.1 of this plan are paid in full prior to the expiration of the applicable
commitment period, no further Regular Payments will be made.

Check if applicable.
  The amount of the Regular Payment will change as follows (If this box is not checked, the rest of § 2.1 need not be completed or reproduced.
   Insert additional lines as needed for more changes.):

 Beginning on                              The Regular Payment                               For the following reason (insert reason for change):
 (insert date):                            amount will change to
                                           (insert amount):
 March 2023                                $739.00 per month                                 End of retirement loan


§ 2.2        Regular Payments; method of payment.

             Regular Payments to the trustee will be made from future income in the following manner:

             Check all that apply:
                      Debtor(s) will make payments pursuant to a payroll deduction order. If a deduction does not occur, the debtor(s) will pay to the
                      trustee the amount that should have been deducted.

                          Debtor(s) will make payments directly to the trustee.

                          Other (specify method of payment):


§ 2.3        Income tax refunds.

             Check one.

                          Debtor(s) will retain any income tax refunds received during the pendency of the case.

                          Debtor(s) will (1) supply the trustee with a copy of each federal income tax return filed during the pendency of the case within
                          30 days of filing the return and (2) turn over to the trustee, within 30 days of the receipt of any federal income tax refund during
                          the applicable commitment period for tax years 2020-2022 , the amount by which the total of all of the federal income tax
                          refunds received for each year exceeds $2,000 (“Tax Refunds”), unless the Bankruptcy Court orders otherwise. If debtor's spouse
                          is not a debtor in this case, "tax refunds received" means those attributable to the debtor.

                          Debtor(s) will treat tax refunds (“Tax Refunds”) as follows:


§ 2.4        Additional Payments.

             Check one.

                          None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

§ 2.5        [Intentionally omitted.]

§ 2.6        Disbursement of funds by trustee to holders of allowed claims.

             The trustee shall disburse funds in accordance with General Order No. 41-2020. (www.ganb.uscourts.gov/local-rules-and-orders)

 Part 3:      Treatment of Secured Claims

§ 3.1        Maintenance of payments and cure of default, if any.
U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2020), Version 1.4                                                        Page 2 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
             Case 20-70035-jwc                           Doc 20      Filed 02/18/21 Entered 02/18/21 12:31:04                          Desc Main
                                                                     Document      Page 3 of 9
 Debtor                Latosha Dewaun Mathis                                                      Case number         20-70035


             Check one.




                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                          Beginning with the first payment that is due after the date of the order for relief under Chapter 13, the debtor(s) will maintain the
                          current contractual installment payments on the secured claims listed below, with any changes required by the applicable
                          contract and noticed in conformity with any applicable rules. These payments will be disbursed directly by the debtor(s). Any
                          existing arrearage on a listed claim will be paid in full through disbursements by the trustee, with interest, if any, at the rate
                          stated below.

                  If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless the Bankruptcy Court
                  orders otherwise, all payments under this paragraph as to that collateral will cease, and all secured claims based on that collateral
                  will no longer be treated by the plan.
 Name of creditor                  Collateral                                  Estimated amount of           Interest rate on     Monthly plan
                                                                               arrearage (if any)            arrearage            payment on
                                                                                                             (if applicable)      arrearage
                                   2623 Memory Lane Douglasville,
 SN Servicing Corp.                GA 30135 Douglas County                     $0.00                                      0.00%                   $0.00


§ 3.2        Request for valuation of security and modification of certain undersecured claims.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

§ 3.3        Secured claims to be paid in full.

             Check one.

                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

§ 3.4        Lien avoidance.

Check one.

                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

§ 3.5        Surrender of collateral.

             Check one.


                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

§ 3.6        Other Allowed Secured Claims.

             A proof of claim that is filed and allowed as a secured claim, but is not treated as a secured claim in this plan, shall be paid with interest at
             the rate of 3.25 %. Payments will commence as set forth in § 2.6. Notwithstanding the foregoing, the debtor(s), and any other party in
             interest, may: object to allowance of the claim; request that the Bankruptcy Court determine the value of the secured claim if modification
             of the claim is permissible and if 11 U.S.C. § 506 is applicable; or request that the Bankruptcy Court avoid the creditor’s lien pursuant to 11
             U.S.C. § 522(f), if applicable.

             If the Bankruptcy Court determines the value of the secured claim, the portion of any allowed claim that exceeds the amount of the secured
             claim will be treated as an unsecured claim under Part 5 of this plan.

             The holder of the claim will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:

             (a) payment of the underlying debt determined under nonbankruptcy law, or


U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2020), Version 1.4                                                            Page 3 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
             Case 20-70035-jwc                           Doc 20         Filed 02/18/21 Entered 02/18/21 12:31:04                         Desc Main
                                                                        Document      Page 4 of 9
 Debtor                Latosha Dewaun Mathis                                                            Case number     20-70035

             (b) payment of the amount of the secured claim, with interest at the rate set forth above, and discharge of the underlying debt under 11
             U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

 Part 4:      Treatment of Fees and Priority Claims

§ 4.1        General.

             Trustee’s fees and all allowed priority claims will be paid in full without postpetition interest. An allowed priority claim will be paid in full
             regardless of whether it is listed in § 4.4.

§ 4.2        Trustee’s fees.

             Trustee’s fees are governed by statute and may change during the course of the case.

§ 4.3        Attorney’s fees.

             (a) The unpaid fees, expenses, and costs owed to the attorney for the debtor(s) in connection with legal representation in this case are
             $ 3,000.00 . The allowance and payment of the fees, including the award of additional fees, expenses and costs of the attorney for the
             debtor(s) are governed by General Order 42-2020 (“Chapter 13 Attorney's Fees Order”), as it may be amended.

             (b) Upon confirmation of the plan, the unpaid amount shall be allowed as an administrative expense under 11 U.S.C. § 503(b) to the extent
             set forth in the Chapter 13 Attorney's Fees Order.

             (c) From the first disbursement after confirmation, the attorney will receive payment under the Chapter 13 Attorney's Fees Order up to the
             allowed amount set forth in § 4.3(a)

             (d) The unpaid balance and any additional amounts allowed under § 4.3(c) will be payable (1) at $ 100.00 per month from Regular
             Payments and (2) from Tax Refunds or Additional Payments, as set forth in the Chapter 13 Attorney's Fees Order until all allowed amounts
             are paid in full.

             (e) If the case is converted to Chapter 7 before confirmation of the plan, the debtor(s) direct(s) the trustee to pay to the attorney for the
             debtor(s) the amount of $ 2,500.00 , not to exceed the maximum amount that the Chapter 13 Attorney’s Fees Order permits. If the
             attorney for the debtor(s) has complied with the applicable provisions of the Chapter 13 Attorney’s Fees Order, the trustee will deliver,
             from the funds available, the stated amount or the maximum amount to the attorney, whichever is less.

             (f) If the case is dismissed before confirmation of the plan, fees, expenses, and costs of the attorney for the debtor(s) in the amount of
             $ 2,500.00 , not to exceed the maximum amount that the Chapter 13 Attorney's Fees Order permits, will be allowed to the extent set
             forth in the Chapter 13 Attorney's Fees Order. The attorney may file an application for fees, expenses, and costs in excess of the maximum
             amount within 14 days from entry of the order of dismissal. If the attorney for the debtor(s) has complied with the applicable provisions of
             the Chapter 13 Attorney's Fees Order, the trustee will deliver, from the funds available, the allowed amount to the attorney

             (g) If the case is converted to Chapter 7 after confirmation of the plan, the debtor(s) direct(s) the trustee to deliver to the attorney for the
             debtor(s), from the funds available, any allowed fees, expenses, and costs that are unpaid.

             (h) If the case is dismissed after confirmation of the plan, the trustee will pay to the attorney for the debtor(s), from the funds available, any
             allowed fees, expenses, and costs that are unpaid.

§ 4.4        Priority claims other than attorney’s fees.

                          None. If "None" is checked, the rest of § 4.4 need not be completed or reproduced.

                          The debtor(s) has/have domestic support obligations as set forth below. The debtor(s) is/are required to pay all post-petition
                          domestic support obligations directly to the holder of the claim.

                                                                     Name and address of child
                                                                     support enforcement agency
  Name and address of creditor                                       entitled to § 1302(d)(1) notice   Estimated amount of claim       Monthly plan payment
  -NONE-

                                                                                                                                   $                             $

                   The debtor(s) has/have priority claims other than attorney’s fees and domestic support obligations as set forth below:


U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2020), Version 1.4                                                             Page 4 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
             Case 20-70035-jwc                           Doc 20      Filed 02/18/21 Entered 02/18/21 12:31:04                     Desc Main
                                                                     Document      Page 5 of 9
 Debtor                Latosha Dewaun Mathis                                                   Case number        20-70035

  Name of creditor                                                                                    Estimated amount of claim
  Georgia Department of Revenue                                                                       $0.00
  IRS Insolvency Unit                                                                                 $700.00


 Part 5:      Treatment of Nonpriority Unsecured Claims

§ 5.1        Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata, as set forth in § 2.6. Holders of these claims
             will receive:

             Check one.

                  A pro rata portion of the funds remaining after disbursements have been made to all other creditors provided for in this plan.

                A pro rata portion of the larger of (1) the sum of $       6,500.00   and (2) the funds remaining after disbursements have been made to all
             other creditors provided for in this plan.

                The larger of (1)      % of the allowed amount of the claim and (2) a pro rata portion of the funds remaining after disbursements have
             been made to all other creditors provided for in this plan.

                  100% of the total amount of these claims.

             Unless the plan provides to pay 100% of these claims, the actual amount that a holder receives will depend on (1) the amount of claims
             filed and allowed and (2) the amounts necessary to pay secured claims under Part 3 and trustee’s fees, costs, and expenses of the attorney
             for the debtor(s), and other priority claims under Part 4.

§ 5.2        Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

§ 5.3        Other separately classified nonpriority unsecured claims.

             Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

§ 6.1        The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected.

             Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

§ 7.1        Unless the Bankruptcy Court orders otherwise, property of the estate shall not vest in the debtor(s) on confirmation but will vest in
             the debtor(s) only upon: (1) discharge of the debtor(s); (2) dismissal of the case; or (3) closing of the case without a discharge upon
             the completion of payments by the debtor(s).

 Part 8:      Nonstandard Plan Provisions

§ 8.1        Check "None" or List Nonstandard Plan Provisions.

                          None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2020), Version 1.4                                                      Page 5 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
             Case 20-70035-jwc                           Doc 20        Filed 02/18/21 Entered 02/18/21 12:31:04                   Desc Main
                                                                       Document      Page 6 of 9
 Debtor                Latosha Dewaun Mathis                                                      Case number       20-70035


 Part 9:       Signatures:

§ 9.1        Signatures of Debtor(s) and Attorney for Debtor(s).

             The debtor(s) must sign the initial plan and, if not represented by an attorney, any modification of the plan, below. The attorney for the
             debtor(s), if any, must sign below.

 X      /s/ Latosha Dewaun Mathis                                                       X
        Latosha Dewaun Mathis                                                               Signature of debtor 2 executed on
        Signature of debtor 1 executed on                  February 10,
                                                           2021

        2623 Memory Lane
        Douglasville, GA 30135
        Address                                            City, State, ZIP code            Address                             City, State, ZIP code

 X      /s/ Christopher J. Sleeper                                                 Date: February 10, 2021
        Christopher J. Sleeper 700884
        Signature of attorney for debtor(s)

        Jeff Field & Associates                                                          342 North Clarendon Ave.
                                                                                         Scottdale, GA 30079
        Firm                                                                             Address                                City, State, ZIP code

By filing this document, the debtor(s), if not represented by an attorney, or the attorney for debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 Plan are identical to those contained in the Local Form for Chapter 13 Plans that the Bankruptcy
Court for the Northern District of Georgia has prescribed, other than any nonstandard provisions included in Part 8.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2020), Version 1.4                                                      Page 6 of 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
Case 20-70035-jwc        Doc 20     Filed 02/18/21 Entered 02/18/21 12:31:04            Desc Main
                                    Document      Page 7 of 9




                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF GEORGIA
                                       ATLANTA DIVISION

IN RE:                                            |
                                                  |
LATOSHA DEWAUN MATHIS,                            |       CHAPTER 7
                                                  |
         DEBTOR                                   |       CASE NO. 20-70035-JWC
                                                  |

                                  CERTIFICATE OF SERVICE

         I hereby certify that I have this day served a true and exact copy of the foregoing Chapter

13 Plan to the following:

S. Gregory Hays, Chapter 13 Trustee               Electronically

Latosha Dewaun Mathis
2623 Memory Lane
Douglasville, GA 30135

All Creditors On The
Attached Mailing Matrix

by electronic service upon filing with the Court or by placing a copy of same in a properly

addressed envelope with sufficient postage affixed thereon to insure delivery and depositing

same in the United States Mail.

         Dated: February 18, 2021

                                                   Respectfully Submitted,
                                                   JEFF FIELD & ASSOCIATES

                                                   /s/ Christopher J. Sleeper
342 North Clarendon Avenue                         ____________________________________
Scottdale, GA 30079                                CHRISTOPHER J. SLEEPER
404-499- 2700                                      Attorney for Debtor
contactus@fieldlawoffice.com                       State Bar No. 700884
               Case 20-70035-jwc           Doc 20   Filed 02/18/21          Entered 02/18/21 12:31:04     Desc Main
Label Matrix for local noticing                Amex Document           Page 8 of 9           Amex/Bankruptcy
113E-1                                         Correspondence/Bankruptcy                     Correspondence/Bankruptcy
Case 20-70035-jwc                              Po Box 981540                                 Po Box 981540
Northern District of Georgia                   El Paso, TX 79998-1540                        El Paso, TX 79998-1540
Atlanta
Thu Feb 18 12:23:06 EST 2021
Barclays Bank Delaware                         Capital One                                   Capital One
P.o. Box 8803                                  Attn: Bankruptcy                              Po Box 30281
Wilmington, DE 19899-8803                      Po Box 30285                                  Salt Lake City, UT 84130-0281
                                               Salt Lake City, UT 84130-0285


Citibank/The Home Depot                        Comenity Bank/Lane Bryant                     Credit First National Association
Citicorp Credit Srvs/Centralized Bk dept       Attn: Bankruptcy                              Attn: Bankruptcy
Po Box 790034                                  Po Box 182125                                 Po Box 81315
St Louis, MO 63179-0034                        Columbus, OH 43218-2125                       Cleveland, OH 44181-0315


Credit One Bank                                (p)DISCOVER FINANCIAL SERVICES LLC            R. Jeffrey Field
Attn: Bankruptcy Department                    PO BOX 3025                                   Jeffrey Field & Associates
Po Box 98873                                   NEW ALBANY OH 43054-3025                      342 North Clarendon Avenue
Las Vegas, NV 89193-8873                                                                     Scottdale, GA 30079-1320


First Nataional Bank/Legacy                    Fnb Omaha                                     (p)GEORGIA DEPARTMENT OF REVENUE
Attn: Bankruptcy                               Attn: Bankruptcy                              COMPLIANCE DIVISION
Po Box 5097                                    Po Box 2490                                   ARCS BANKRUPTCY
Sioux Falls, SD 57117-5097                     Omaha, NE 68103-2490                          1800 CENTURY BLVD NE SUITE 9100
                                                                                             ATLANTA GA 30345-3202

Hsbc Bank                                      IRS Insolvency Unit                           Kohls/Capital One
Attn: Bankruptcy                               401 W. Peachtree St., NW                      Attn: Credit Administrator
Po Box 2013                                    Room 400, Stop 334-D                          Po Box 3043
Buffalo, NY 14240-2013                         Atlanta, GA 30308                             Milwaukee, WI 53201-3043


Marcus by Goldman Sachs                        Medical Data Systems (MDS)                    Nordstrom FSB
Attn: Bankruptcy                               Attn: Bankruptcy Dept                         Attn: Bankruptcy
Po Box 45400                                   2001 9th Ave Ste 312                          Po Box 6555
Salt Lake City, UT 84145-0400                  Vero Beach, FL 32960-6413                     Englewood, CO 80155-6555


Office of the United States Trustee            PRA Receivables Management, LLC               (p)SN SERVICING CORPORATION
362 Richard Russell Building                   PO Box 41021                                  323 FIFTH ST
75 Ted Turner Drive, SW                        Norfolk, VA 23541-1021                        EUREKA CA 95501-0305
Atlanta, GA 30303-3315


Syncb/PPC                                      Syncb/Pandora                                 Synchrony Bank
Attn: Bankruptcy                               Attn: Bankruptcy                              Attn: Bankruptcy Dept
Po Box 965060                                  Po Box 965060                                 Po Box 965060
Orlando, FL 32896-5060                         Orlando, FL 32896-5060                        Orlando, FL 32896-5060


Synchrony Bank/ JC Penneys                     Synchrony Bank/ Old Navy                      Synchrony Bank/Amazon
Attn: Bankruptcy                               Attn: Bankruptcy                              Attn: Bankruptcy
Po Box 965064                                  Po Box 965060                                 Po Box 965060
Orlando, FL 32896-5064                         Orlando, FL 32896-5060                        Orlando, FL 32896-5060
               Case 20-70035-jwc             Doc 20       Filed 02/18/21        Entered 02/18/21 12:31:04              Desc Main
Synchrony Bank/Gap                                   Synchrony Bank/Lowes Page 9 of 9
                                                          Document                                        Synchrony Bank/TJX
Attn: Bankruptcy Dept                                Attn: Bankruptcy                                     Attn: Bankruptcy
Po Box 965060                                        Po Box 965060                                        Po Box 965064
Orlando, FL 32896-5060                               Orlando, FL 32896-5060                               Orlando, FL 32896-5064


Target                                               United States Attorney                               Wells Fargo Bank NA
c/o Financial & Retail Srvs                          Northern District of Georgia                         Attn: Bankruptcy
Mailstop BT POB 9475                                 75 Ted Turner Drive SW, Suite 600                    1 Home Campus Mac X2303-01a
Minneapolis, MN 55440-9475                           Atlanta GA 30303-3309                                Des Moines, IA 50328-0001


Wells Fargo Bank NA
Po Box 14517
Des Moines, IA 50306-3517




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Discover Financial                                   Georgia Department of Revenue                        SN Servicing Corp.
Pob 15316                                            Compliance Division                                  323 Fifth Street
Wilmington, DE 19850                                 1800 Century Blvd., NE, S9100                        Eureka, CA 95501
                                                     Atlanta, GA 30345


End of Label Matrix
Mailable recipients      36
Bypassed recipients       0
Total                    36
